Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 1 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 2 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 3 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 4 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 5 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 6 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 7 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 8 of 10
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 9 of 10




                                       +VMZ 
                                       8IJUF1MBJOT /FX:PSL
Case 7:19-cv-04642-PMH Document 142 Filed 07/29/21 Page 10 of 10
